Grice, Justice.
The judgment denying the appellant’s motion to intervene in a tort action was appealed to this court on the theory that application of the Constitution of the United States is involved in that the trial court failed to consider the Full Faith and Credit Clause of that Constitution as applied to certain Maryland law pleaded by the appellant. However, the Court of Appeals, and not the Supreme Court, has jurisdiction of questions involving mere application of constitutional provisions. Gulf Paving Company v. City of Atlanta, 149 Ga. 114 (1) (99 SE 374); Carswell v. Cannon, 219 Ga. 698 (135 SE2d 282). And there being no other basis for this court’s jurisdiction, the appeal is

Transferred to the Court of Appeals.


All the Justices concur.